DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eyrainer (US 5,797,620) in view of Kobayashi et al. (US 2012/0292894 A1). Eyrainer teaches a support apparatus, comprising: a gas-fillable support (14, 16), wherein the gas-fillable support is connectable to a gas generator (32, 34, 36, 38, 41), wherein the gas-fillable support is a hose (column 4, lines 42-46); wherein the gas-fillable support is securable to a body of a motor vehicle and is extendible in a transverse direction over a length of the body; wherein the gas-fillable support has a first operating state (14’, 16’) which exists before the gas generator is activated and which has a first volume of the hose; wherein the gas-fillable support has a second operating state which exists after the gas generator is activated and which has a second volume of the hose which is greater than the first volume of the hose (Figs. 1 and 3); wherein the gas-fillable support in the second operating state is contactable with a first end portion of the gas-fillable support against a first portion which is operationally connected to the body and is contactable with a second end portion of the gas-fillable support against a second portion which is operationally connected to the body and which is remote from the first end portion (Figs. 1 and 3); wherein a first mechanical strength of the gas-fillable support in the first operating state is less than a second mechanical strength of the gas-fillable support in the second operating state. A strap (e.g., a “restraining belt” – column 4, lines 19-20) is connected to the gas-fillable support and is connectable to a portion which is connected to the body (all of the parts of the vehicle are connected to all of the other parts of the vehicle). If one of the airbags (14 or 16) is taken as corresponding to the claimed gas-fillable support, then the other airbag corresponds to the claimed “airbag that is connected to the gas-fillable support” (as in claim 13), all of the parts of the vehicle being connected to all of the other parts of the vehicle. The airbag is a knee airbag (title, abstract). The support apparatus is secured to a body of a motor vehicle (Figs. 1-3). The gas-fillable support is disposed on an end wall of the body (Figs. 1 and 3). Eyrainer does not teach that the gas-fillable support / hose is constructed of polyamide or polyethylene terephthalate. Kobayashi teaches a gas-fillable support that is constructed of “polyamide thread that has been coated with a thin resin coating” (paragraph 0066). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to construct a gas-fillable support / hose as taught by Eyrainer of polyamide thread that has been coated with a thin resin coating, as taught by Kobayashi, in order to make the gas-fillable support / hose flexible and air-tight. Furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to construct a gas-fillable support / hose as taught by Eyrainer of polyamide thread that has been coated with a thin resin coating, as taught by Kobayashi, since it has been held to be within the general skill of a worker in the art to select a known material based on its suitability for its intended use. MPEP §2144.07. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).
Response to Arguments
Applicant’s arguments filed on September 13, 2022 with respect to the rejections set forth in the Office action filed on June 27, 2022 have been fully considered and are persuasive.  Therefore, said rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as set forth above.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614